MORROW, Presiding Judge.
Unlawfully possessing intoxicating liquor for the purpose of sale is the offense; penalty assessed at confinement in the penitentiary for two years.
The state’s testimony comes from Flournoy, the deputy sheriff of Fayette county, who testified that on September 9, 1932, he and the sheriff obtained a search warrant and went to. the farm of the appellant, where they met him upon the public. *619road and informed him that they had a warrant to search his premises; that appellant told them to “go ahead and search, that it was all right.” The sheriff asked the appellant to show them the liquor which he did. He took the officers into his house and showed them two gallons of whisky in jugs. He then took them to a little outhouse and showed them a complete still, which was hot and full of mash. Appellant also showed the officers a barrel containing ten gallons of whisky which had just been “run off,” one 50-gallon barrel full of whisky, two' barrels of mash, and two 50-gallon barrels of wine, all of which were in the outhouse mentioned.
The appellant did not testify, but introduced several witnesses supporting his good reputation as a law-abiding citizen.
No complaints of the procedure have been brought forward by bills of exception or otherwise. We have been favored with no brief for the appellant. The charge of the court fully protected the appellant’s rights.
Deeming the evidence sufficient to support the conviction, the judgment is affirmed.
Affirmed.